Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter Kendall on 8/23/2022.

The application has been amended as follows: 

In claim 1, line 6, please change “the patient model” to “a patient model”.
IN claim 1, line 12, please change “when” to “if”.
In claim 4, the last line, please change “the detected landmarks” to “the detected landmarks detected from the surface data of the first time”.
In claim 6, line 2, please change “the patient model fit” to “the patient model fitting”.
In claim 7, line 3, please change “surface data” to “surface data representing the outer surface”.
In claim 9, the last line, please change “repetition” to “repeating”.
In claim 10, line 2, please change “the fitting” to “the fitting in the second way”.
Claim 12 is not withdrawn currently because it depends on allowable claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 contains allowable subject matter regarding the claimed 3D camera capturing a stream of surface data representing an outer surface of a patient at the claimed first and second times, fitting a patient model to the surface data of the first time in a first way, monitoring for change in patient position, and if patient position is maintained, fitting the patient model in a second way to the surface data of the second time, the second way being different from the first way and using results of the fitting of the patient model in the first way, and adjusting a bed position of a bed of the medical system based on the fitting of the second way.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/31/2022